Per curiam.
The appellant was held in contempt of court for failing to return the minor child of the parties to the appellee following her visitation with the child. She contends that there is no precedent for holding one in criminal contempt of court for retaining a child beyond the visitation period. We disagree. Fields v. Fields, 240 Ga. 173 (240 SE2d 58) (1977).
The trial court was also authorized to modify the visitation rights of appellant on its own motion in the contempt proceeding. Sampson v. Sampson, 240 Ga. 118 (239 SE2d 519) (1977); Kent v. Tankersley, 243 Ga. 471 (1979).
We find no abuse of discretion by the trial court in entering the contempt order.

Judgment affirmed.


All the Justices concur.